MILLS, Justice,
specially concurring.
I concur in the majority’s finding that the obvious computational error in the guidelines scoresheet requires that the case be remanded for resentencing. I write only to voice my disagreement with the view that appellant’s motion was facially insufficient in the allegation that 86 points for prior convictions were erroneously added to his scoresheet.
Although appellant does not state which prior convictions were erroneously included, he unequivocally alleges that points for prior convictions were included in his score that should not have been. In my view, this allegation was sufficient to require the trial court to attach portions of the files and records of the case conclusively showing that points were properly assessed for prior convictions.